IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,866-01


                    EX PARTE DANIEL EVERETT BROOKS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR-11H-100-A IN THE 222nd DISTRICT COURT
                          FROM DEAF SMITH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

sexual assault and one count of aggravated sexual assault. He was sentenced to imprisonment for

twenty years and fifty years, respectively.

        This application was originally dismissed for non-compliance with TEX . R. APP . P. 73.1 on

January 10, 2018. After reconsideration on our own motion and a review of the record, we withdraw

our prior disposition and deny relief.
Filed: April 18, 2018
Do not publish